The defendants being in default for answer or demurrer to the said petition, the Court finds the facts stated in said petition to be admitted to be true, and that they are in fact true.
It is therefore, considered, ordered and adjudged by the court that the defendants herein be and the same hereby are directed to pay over and transmit to said plaintiff, the Retirement Board of the State Teachers' Retirement System, the several amounts set forth in the petition, totaling the sum of $202.14.
Writ allowed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 705